Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 1 of 55 PageID# 949




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 CENTER FOR WORKPLACE
 COMPLIANCE (f/k/a EQUAL                            Case No. 1:20-cv-1387 (AJT/JFA)
 EMPLOYMENT ADVISORY COUNCIL),                      JURY TRIAL DEMANDED
                Plaintiff,

        v.

 LITTLER MENDELSON, P.C., et al.,

                Defendants.


              LITTLER MENDELSON, P.C.’S AND THERESA GOKTURK’S
             ANSWER TO AMENDED COMPLAINT AND COUNTERCLAIMS

       Defendants Littler Mendelson, P.C. (“Littler”) and Theresa Gokturk (“Gokturk”)

(collectively “Defendants”) hereby answer the Amended Complaint of plaintiff Center for

Workplace Compliance (f/k/a Equal Employment Advisory Council) (“CWC” or “Plaintiff”).

The numbered paragraphs below correspond to the paragraph numbers contained in Plaintiff’s

Complaint. The headings match those in the Amended Complaint, and are included for ease of

reference only. Defendants’ defenses and counterclaims then follow.

                                          ANSWER

I.     INTRODUCTION

       1.      Defendants deny this paragraph’s allegations.

       2.      Defendants lack sufficient knowledge or information to admit or deny this

paragraph’s allegations and therefore deny them.

       3.      Defendants lack sufficient knowledge or information to admit or deny this

paragraph’s allegations and therefore deny them.
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 2 of 55 PageID# 950




       4.      Littler admits that it has the largest global employment and labor law practice,

with more than 1,500 attorneys in 80 offices worldwide. Defendants lack sufficient knowledge

or information to admit or deny this paragraph’s remaining allegations and therefore deny them.

       5.      Defendants lack sufficient knowledge or information to admit or deny this

paragraph’s allegations and therefore deny them.

       6.      Defendants admit defendant Lance E. Gibbons (“Gibbons”) is a former Littler

shareholder and that Gokturk was and is a Littler principal. Defendants deny the remaining

allegations of this paragraph.

       7.      Defendants deny that Gibbons or Gokturk are former CWC staff members;

neither was ever employed by CWC. Defendants admit that Gibbons and Gokturk were

generally familiar with the types of memoranda and similar materials that CWC made available

to its membership, and that individual partners, employees and independent contractors of the

NT Lakis, LLP law firm (“NT Lakis”) created some of those materials. Defendants deny this

paragraph’s remaining allegations.

       8.      Defendants deny this paragraph’s allegations.

               a.      Defendants deny this sub-paragraph’s allegations regarding Littler.

Defendants further deny that CWC owns some or all of the copyrights to materials accessible on

the “CWC Members-Only Site.” Defendants lack sufficient knowledge or information to admit

or deny this sub-paragraph’s remaining allegations and therefore deny them.

               b.      Defendants deny this sub-paragraph’s allegations regarding Littler.

Defendants further deny that CWC owns some or all of the copyrights to materials accessible on

the “CWC Members-Only Site.” Defendants lack sufficient knowledge or information to admit

or deny this sub-paragraph’s remaining allegations and therefore deny them.




                                                -2-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 3 of 55 PageID# 951




               c.      Defendants deny this sub-paragraph’s allegations.

               d.      Defendants deny this sub-paragraph’s allegations regarding Littler.

Defendants lack sufficient knowledge or information to admit or deny this sub-paragraph’s

remaining allegations and therefore deny them.

               e.      Defendants deny this sub-paragraph’s allegations about them. Defendants

further deny that CWC owns some or all of the copyrights to materials accessible on the “CWC

Members-Only Site.” Defendants lack sufficient knowledge or information to admit or deny this

sub-paragraph’s remaining allegations and therefore deny them.

       9.      Defendants deny this paragraph’s allegations.

       10.     Defendants deny this paragraph’s allegations.

       11.     Defendants deny this paragraph’s allegations.

II.    PARTIES

       12.     Defendants lack sufficient knowledge or information to admit or deny this

paragraph’s allegations and therefore deny them.

       13.     Defendants admit this paragraph’s allegations.

       14.     Defendants admit that Gibbons is an individual residing in Virginia, and that he

served as a Littler shareholder from July 2018 to early April 2020 in the Littler Washington,

D.C. and Tysons Corner offices. Defendants admit that Littler employed Gibbons from June

2007 to July 2015 at Littler’s Pittsburgh, Pennsylvania Office. Defendants admit that Gibbons’

employment by and partnership in NT Lakis required that he provide legal services to CWC.

The last sentence of this paragraph is a legal conclusion that requires no response, but to the

extent a response is required, Defendants deny the legal conclusions contained in the last

sentence. Defendants deny this paragraph’s remaining allegations.




                                                 -3-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 4 of 55 PageID# 952




       15.     Defendants admit that Gokturk is an individual residing in Annandale, Virginia.

Defendants admit that Littler has employed Gokturk as a Principal in its Tysons Corner office

since February 2019. Defendants deny that Gokturk was ever a “staff member of CWC and its

affiliated organizations.” Defendants admit that while serving as an independent contractor for

NT Lakis, that firm referred to Gokturk as CWC’s outside “Senior Advisor, Compliance

Solutions.” The last sentence of this paragraph is a legal conclusion that requires no response,

but to the extent a response is required, Defendants deny the legal conclusions contained in the

last sentence. Defendants deny this paragraph’s remaining allegations.

       16.     Defendants deny this paragraph’s allegations.

III.   JURISDICTION AND VENUE

       17.     Defendants admit that CWC purports to allege the claims for relief stated in this

paragraph. Defendants deny this paragraph’s remaining allegations.

       18.     Defendants admit that CWC purports to allege claims that, if colorable, would

vest the Court with subject-matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a). Defendants

admit that CWC purports to allege claims that, if colorable, would vest the Court with subject

matter jurisdiction under 28 U.S.C. § 1332.

       19.     Defendants admit that CWC purports to allege claims that, if colorable, would

provide the Court discretion to assert supplemental jurisdiction over CWC’s state law claims

under 28 U.S.C. § 1367.

       20.     Littler admits that it has an office in Tysons Corner, Virginia, and is subject to

personal jurisdiction in this District. Defendants deny the remaining allegations of this

paragraph.

       21.     Defendants admit that Gokturk is a Virginia resident and subject to personal

jurisdiction in this District. Defendants lack sufficient knowledge or information to admit or


                                                -4-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 5 of 55 PageID# 953




deny this paragraph’s allegations about Gibbons and therefore deny them. Defendants deny the

remaining allegations of this paragraph.

       22.     Defendants admit that venue in this District and in this Division is proper as to

them. Defendants lack sufficient knowledge or information to admit or deny this paragraph’s

remaining allegations about Gibbons and therefore deny them.

IV.    FACTUAL BACKGROUND

       A.      CWC Background

       23.     Defendants lack sufficient knowledge or information to admit or deny this

paragraph’s allegations and therefore deny them.

       24.     Defendants lack sufficient knowledge or information to admit or deny this

paragraph’s allegations and therefore deny them.

       25.     Defendants admit that for at least a few years through 2018, CWC generally held

the three conferences referenced on an annual basis. Defendants lack sufficient knowledge or

information to admit or deny this paragraph’s remaining allegations and therefore deny them.

       B.      CWC Membership

              1.     Application and Approval Process Based on Eligibility Requirements

       26.     Defendants lack sufficient knowledge or information to admit or deny this

paragraph’s allegations and therefore deny them.

       27.     Defendants lack sufficient knowledge or information to admit or deny this

paragraph’s allegations and therefore deny them.

              2.     Law Firms Are Ineligible for Membership

       28.     Defendants lack sufficient knowledge or information to admit or deny this

paragraph’s allegations and therefore deny them.




                                                -5-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 6 of 55 PageID# 954




       29.     Defendants lack sufficient knowledge or information to admit or deny this

paragraph’s allegations and therefore deny them.

       30.     Defendants lack sufficient knowledge or information to admit or deny this

paragraph’s allegations and therefore deny them.

       31.     Defendants lack sufficient knowledge or information to admit or deny this

paragraph’s allegations and therefore deny them.

       32.     The first sentence of this paragraph is speculation, not a fact, to which no

response is required. To the extent that a response is required, Defendants deny it. Defendants

lack sufficient knowledge or information to admit or deny this paragraph’s remaining allegations

and therefore deny them.

       33.     Defendants admit that Gokturk, because of her time as an independent contractor

at NT Lakis, was generally aware that CWC excluded law firms and law firm personnel from

CWC membership. Defendants lack sufficient knowledge or information to admit or deny this

paragraph’s allegations about Gibbons and therefore deny them. Defendants deny the remaining

allegations of this paragraph.

       34.     Defendants deny this paragraph’s allegations.

       C.      CWC’s Members-Only Site and Resources

       35.     Defendants admit that CWC makes certain information, including memoranda,

available to its members. Defendants lack sufficient knowledge or information to admit or deny

this paragraph’s remaining allegations and therefore deny them.

               a.      Defendants lack sufficient knowledge or information to admit or deny this

sub-paragraph’s allegations and therefore deny them.

                     i.          Defendants lack sufficient knowledge or information to admit or

deny this sub-paragraph’s allegations and therefore deny them.


                                                 -6-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 7 of 55 PageID# 955




                    ii.       Defendants lack sufficient knowledge or information to admit or

deny this subparagraph’s allegations and therefore deny them.

               b.     Defendants lack sufficient knowledge or information to admit or deny this

                      paragraph’s allegations and therefore deny them.

               c.     Defendants lack sufficient knowledge or information to admit or deny this

                      paragraph’s allegations and therefore deny them.

               d.     Defendants lack sufficient knowledge or information to admit or deny this

                      paragraph’s allegations and therefore deny them.

               e.     Defendants lack sufficient knowledge or information to admit or deny this

                      paragraph’s allegations and therefore deny them.

       36.     Defendants lack sufficient knowledge or information to admit or deny this

paragraph’s allegations and therefore deny them.

       37.     Defendants lack sufficient knowledge or information to admit or deny this

paragraph’s allegations and therefore deny them.

       38.     Defendants admit that this paragraph quotes from Amended Complaint Exhibit C.

Defendants lack sufficient knowledge or information to admit or deny this paragraph’s remaining

allegations and therefore deny them.

       39.     Defendants lack sufficient knowledge or information to admit or deny this

paragraph’s allegations and therefore deny them.

       40.     Defendants admit that certain materials made available to CWC members contain

a statement, in very small print, that “[n]o part of this document may be reproduced without

permission of CWC.” Defendants deny this paragraph’s remaining allegations with respect to




                                               -7-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 8 of 55 PageID# 956




CWC materials that they have seen. Defendants lack sufficient knowledge or information to

admit or deny this paragraph’s remaining allegations and therefore deny them.

       D.      Lance E. Gibbons and Chris Gokturk Join Littler

       41.     Defendants admit that Gokturk is familiar that certain partners, employees and/or

independent contractors of NT Lakis created certain content made available to CWC members

and non-member attendees of CWC conferences. Defendants admit that Gibbons rejoined Littler

in July 2018 as a shareholder. Defendants further admit that Gokturk joined Littler in February

2019 as a Principal. Defendants deny that either Gibbons or Gokturk was ever a former CWC

“staff member.” Defendants deny that, after Gokturk joined Littler in February 2019, she ever

used Littler resources “to obtain, infringe and/or use CWC’s information and copyrighted

materials to benefit and profit Littler directly and indirectly and” herself. Defendants lack

sufficient knowledge or information to admit or deny this paragraph’s allegations regarding

Gibbons and therefore deny them. Littler denies this paragraph’s remaining allegations.

       42.     Defendants deny that Gibbons was ever “a staff member of CWC” from

July 2015 to July 20, 2018, or during any other period. Defendants lack sufficient knowledge or

information to admit or deny this paragraph’s remaining allegations and therefore deny them.

       43.     Defendants deny that Gibbons “resigned and departed CWC on July 20, 2018”;

because Gibbons was never at or employed by CWC he could not have “resigned and departed

it.” Defendants lack sufficient knowledge or information to admit or deny this paragraph’s

allegations and therefore deny them.

       44.     Defendants deny that Gokturk was ever a staff member of CWC. Defendants

admit that as an independent contractor of NT Lakis, Gokturk provided services through NT

Lakis for CWC, including in the areas identified in this paragraph. Defendants deny this

paragraph’s remaining allegations.


                                                -8-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 9 of 55 PageID# 957




       45.     Defendants admit that Littler issued the press release identified in this paragraph.

Defendants further admit that the press release, which is Amended Complaint Exhibit D, speaks

for itself. Defendants deny this paragraph’s remaining allegations.

               a.      Defendants admit that this sub-paragraph contains excerpts from Amended

Complaint Exhibit D. Defendants deny this paragraph’s remaining allegations.

               b.      Defendants admit that this sub-paragraph contains an excerpt from

Amended Complaint Exhibit D. Defendants deny this paragraph’s remaining allegations.

               c.      Defendants admit that this sub-paragraph contains an excerpt from

Amended Complaint Exhibit D. Defendants admit that Exhibit D identified Gibbons’ affiliation

with Littler’s Workplace Policy Institute. Defendants deny this paragraph’s remaining

allegations.

               d.      Defendants admit that this sub-paragraph accurately quotes from

Exhibit D to the Amended Complaint. Defendants deny this sub-paragraph’s allegations to the

extent they are inconsistent with that Exhibit.

               e.      Defendants deny that Littler or Gibbons infringed copyrights that CWC

purports to own. Defendants lack sufficient knowledge or information to admit or deny this sub-

paragraph’s remaining allegations and therefore deny them.

       46.     Defendants admit that Littler employed Gibbons in its Pittsburgh, Pennsylvania

office from June 2007 to July 2015, and for a certain part of that time Gibbons was a Littler

shareholder. Defendants lack sufficient knowledge or information to admit or deny this

paragraph’s allegations about the extent to which Gibbons became familiar with Littler’s

“technology platforms and resources to assist prospective and current Littler client’s [sic],” and

therefore deny them. Defendants deny this paragraph’s remaining allegations.




                                                  -9-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 10 of 55 PageID# 958




        47.     Defendants admit that Littler issued the press release identified in this paragraph.

 Defendants further admit that this paragraph contains an excerpt from the press release, and that

 the press release is Amended Complaint Exhibit F. Defendants deny this paragraph’s allegations

 to the extent they are inconsistent with that Exhibit.

                a.      Defendants admit that this paragraph contains an excerpt from Exhibit F to

 the Amended Complaint. Defendants deny this paragraph’s allegations to the extent they are

 inconsistent with that Exhibit.

                b.      Defendants admit that this paragraph contains an excerpt from Exhibit F to

 the Amended Complaint. Defendants deny this paragraph’s allegations to the extent they are

 inconsistent with that Exhibit.

        E.      Using Littler’s Infrastructure, Platform and Resources to Obtain and Use
                CWC’s Information and Infringe Copyrighted Materials Related to Littler’s
                Practice Areas, Business Interests and Profits

        48.     Defendants admit this paragraph’s allegations.

        49.     Defendants deny this paragraph’s allegations.

        50.     Defendants admit this paragraph’s allegations.

        51.     Defendants admit that Littler has, in certain instances, discussed its global

 platform and innovative resources. Defendants further admit that this paragraph includes an

 excerpt from Exhibit D attributed to Gibbons. Defendants deny this paragraph’s remaining

 allegations.

        52.     Defendants deny this paragraph’s allegations.

        53.     Defendants admit that in 2018 and 2019, Littler hired Gibbons and Gokturk to

 serve as a shareholder and a principal, respectively. Defendants admit that Littler compensated

 Gibbons and that it compensated and continues to compensate Gokturk. Defendants admit that

 Littler retained the ability to terminate Gibbons under certain circumstances and that it retained


                                                 -10-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 11 of 55 PageID# 959




 the ability to terminate Gokturk. This paragraph’s remaining allegations are sufficiently

 ambiguous such that Defendants cannot fairly understand them, and therefore deny them.

        54.     Defendants deny this paragraph’s allegations.

        55.     Defendants deny this paragraph’s allegations.

        56.     Defendants deny this paragraph’s allegations.

        57.     Defendants deny that Littler or Gibbons infringed copyrights that CWC purports

 to own. Defendants lack sufficient knowledge or information to admit or deny this paragraph’s

 allegations that “Gibbons, using the Littler IP address, accessed, selected, obtained, viewed,

 downloaded, used, . . . the CWC materials in his practice including to provide legal serves to

 Littler clients,” and therefore deny them. Defendants deny the remaining allegations of this

 paragraph.

        58.     Defendants admit this paragraph contains excerpts from various Littler materials

 and/or publications. Defendants deny this paragraph’s remaining allegations.

        59.     Defendants deny this paragraph’s allegations.

        60.     Defendants deny this paragraph’s allegations.

        61.     Defendants deny this paragraph’s allegations.

        62.     Defendants deny this paragraph’s allegations.

        F.      Obtaining and Using CWC Information and Infringing CWC Materials to
                Promote Littler’s Business Interests and Profits

        63.     Defendants admit that Gokturk and several other Littler employees have – and

 Gibbons had, from July 2018 to April 2020 – practices that include(d) OFCCP compliance,

 which covers some of the subject matters identified in this paragraph. Defendants lack sufficient

 knowledge or information to admit or deny this paragraph’s remaining allegations and therefore

 deny them.



                                                -11-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 12 of 55 PageID# 960




        64.     Defendants deny that Littler or Gibbons infringed copyrights that CWC purports

 to own. Defendants lack sufficient knowledge or information to admit or deny this paragraph’s

 remaining allegations regarding Gibbons and therefore deny them. Defendants deny this

 paragraph’s remaining allegations.

        65.     Defendants deny this paragraph’s allegations.

        66.     Defendants deny this paragraph’s allegations.

        G.      Littler Presentations Promoting Littler’s Business Interests and Profits

        67.     Defendants deny this paragraph’s allegations.

        68.     Defendants deny this paragraph’s allegations.

        69.     Defendants admit that defendant Gibbons gave presentations at certain Littler

 programs and events. Defendants deny the remaining allegations of this paragraph.

                a.     Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations regarding Gibbons and therefore deny them. Defendants deny the

 remaining allegations of this paragraph.

                b.     Defendants deny that Littler or Gibbons infringed copyrights that CWC

 purports to own. Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s remaining allegations about Gibbons and therefore deny them. Defendants deny this

 paragraph’s remaining allegations.

        70.     Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations regarding Gibbons and therefore deny them. Defendants deny the

 remaining allegations of this paragraph.

                a.     Defendants deny that Littler or Gibbons infringed copyrights that CWC

 purports to own. Defendants lack sufficient knowledge or information to admit or deny this




                                               -12-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 13 of 55 PageID# 961




 paragraph’s remaining allegations about Gibbons and therefore deny them. Defendants deny this

 paragraph’s remaining allegations.

        71.     To the extent the use of the word “examples” implies any conduct in violation of

 law, Defendants deny this paragraph’s allegations and, to the extent that the implication is

 intended for the following paragraphs, so is this denial.

                a.      Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

                      i.        Defendants deny that Littler or Gibbons infringed copyrights that

 CWC purports to own. Defendants lack sufficient knowledge or information to admit or deny

 this paragraph’s allegations about Gibbons and therefore deny them. Defendants deny this

 paragraph’s remaining allegations.

                b.      Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations regarding Gibbons and therefore deny them. Defendants deny the

 remaining allegations of this paragraph.

                      i.        Defendants deny that Littler or Gibbons infringed copyrights that

 CWC purports to own. Defendants lack sufficient knowledge or information to admit or deny

 this paragraph’s allegations about Gibbons and therefore deny them. Defendants deny this

 paragraph’s remaining allegations.

                c.      Defendants admit that on May 9, 2019, Gibbons was a co-presenter of a

 presentation entitled “Help Wanted: How Artificial Intelligence and Technology Are Changing

 Talent Acquisition Compliance,” at the 2019 Executive Employer Conference in Phoenix,

 Arizona. Defendants deny this paragraph’s remaining allegations.




                                                 -13-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 14 of 55 PageID# 962




                      i.       Defendants deny that Littler or Gibbons infringed copyrights that

 CWC purports to own. Defendants lack sufficient knowledge or information to admit or deny

 this paragraph’s allegations about Gibbons and therefore deny them. Defendants deny this

 paragraph’s remaining allegations.

                d.     Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations regarding Gibbons and therefore deny them. Defendants deny the

 remaining allegations of this paragraph.

                      i.       Defendants deny that Littler or Gibbons infringed copyrights that

 CWC purports to own. Defendants lack sufficient knowledge or information to admit or deny

 this paragraph’s allegations about Gibbons and therefore deny them. Defendants deny this

 paragraph’s remaining allegations.

                e.     Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations regarding Gibbons and therefore deny them. Defendants deny the

 remaining allegations of this paragraph.

                      i.       Defendants deny that Littler or Gibbons infringed copyrights that

 CWC purports to own. Defendants lack sufficient knowledge or information to admit or deny

 this paragraph’s remaining allegations and therefore deny them.

                f.     Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations regarding Gibbons and therefore deny them. Defendants deny the

 remaining allegations of this paragraph.

                      i.       Defendants deny that Littler or Gibbons infringed copyrights that

 CWC purports to own. Defendants lack sufficient knowledge or information to admit or deny




                                               -14-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 15 of 55 PageID# 963




 this paragraph’s allegations about Gibbons and therefore deny them. Defendants deny this

 paragraph’s remaining allegations.

                g.     Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations regarding Gibbons and therefore deny them. Defendants deny the

 remaining allegations of this paragraph.

                      i.       Defendants deny that Littler or Gibbons infringed copyrights that

 CWC purports to own. Defendants lack sufficient knowledge or information to admit or deny

 this paragraph’s allegations about Gibbons and therefore deny them. Defendants deny this

 paragraph’s remaining allegations.

        H.      Littler Publications Promoting Littler’s Business Interests and Profits

        72.     Defendants admit that during Gibbons’ employment from July 2018 to April

 2020, Littler published certain articles that Gibbons wrote or co-wrote. Defendants deny that

 Littler or Gibbons infringed copyrights that CWC purports to own. Defendants lack sufficient

 knowledge or information to admit or deny this paragraph’s remaining allegations and therefore

 deny them.

                a.     Defendants admit that Gibbons co-authored and Littler published the

 article identified in this paragraph. Defendants deny the remaining allegations of this paragraph.

                      i.       Defendants deny that Littler or Gibbons infringed copyrights that

 CWC purports to own. Defendants lack sufficient knowledge or information to admit or deny

 this paragraph’s remaining allegations and therefore deny them.

        I.      Early Efforts to Obtain CWC’s Intellectual Property, Make False and
                Misleading Statements and Ask Others to Engage in Copyright Infringement
                and Violations of Law and the CWC Restrictions to the Members-Only Site

        73.     Defendants deny this paragraph’s allegations.




                                                -15-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 16 of 55 PageID# 964




        74.     Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        75.     Defendants admit that on September 4, 2018, Gibbons emailed his former

 colleague Danny Petrella, who was then Senior Counsel at the NT Lakis firm. Defendants deny

 this paragraph’s remaining allegations.

        76.     Defendants deny this paragraph’s allegations.

        77.     Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegation that Petrella did not respond to Gibbons’ September 4, 2018 email.

 Defendants deny that Petrella “was unwilling to violate established CWC restrictions or engage

 in copyright infringement or other violations of law” – Gibbons’ email did not ask Petrella to

 send Gibbons the “50-state affirmative action policy survey” referred to in paragraph 75. Rather,

 Gibbons merely asked Petrella, “What does Maine require that’s different from the Federal

 requirements?” Answering that question would not have infringed any copyrights owned by

 CWC. Defendants deny this paragraph’s remaining allegations.

        78.     Defendants lack sufficient knowledge or information to admit or deny the

 allegations in this paragraph’s first through fourth sentences, and therefore deny them.

 Defendants admit that the NT Lakis firm considered Gibbons to be, for a time, CWC’s outside

 Assistant General Counsel. Defendants deny this paragraph’s remaining allegations.

        79.     Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        80.     Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations in its first two sentences and therefore deny them. Defendants deny this

 paragraph’s remaining allegations.




                                                -16-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 17 of 55 PageID# 965




        81.     Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s remaining allegations and therefore deny them.

        82.     Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        83.     Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        84.     Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        85.     Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations in its first sentence and therefore deny them. Defendants deny this

 paragraph’s remaining allegations.

        86.     Defendants deny this paragraph’s allegations.

        87.     Defendants deny this paragraph’s allegations.

        88.     Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations in its first four sentences and therefore deny them. Defendants deny this

 paragraph’s remaining allegations.

        J.      Willfully Pursuing Other Avenues to Obtain Information and Infringe
                Intellectual Property on the CWC Members-Only Site

        89.     Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        90.     Defendants deny that Littler or Gibbons infringed copyrights that CWC purports

 to own or engaged in fraud. Defendants lack sufficient knowledge or information to admit or

 deny this paragraph’s remaining allegations and therefore deny them.




                                                -17-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 18 of 55 PageID# 966




        91.    Defendants deny that Gibbons was ever a “former CWC staff member.”

 Defendants admit that Gibbons authored or co-authored works that CWC alleges it owns.

 Defendants lack sufficient knowledge or information to admit or deny this paragraph’s remaining

 allegations and therefore deny them.

        92.    Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        93.    Defendants deny Gibbons engaged in fraud. Defendants lack sufficient

 knowledge or information to admit or deny this paragraph’s remaining allegations and therefore

 deny them.

        94.    Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        95.    Defendants deny that Littler or Gibbons infringed copyrights that CWC purports

 to own. Defendants lack sufficient knowledge or information to admit or deny this paragraph’s

 remaining allegations and therefore deny them.

        96.    Defendants deny that Littler or Gibbons infringed copyrights that CWC purports

 to own. Defendants further deny that Littler competes with CWC. Defendants lack sufficient

 knowledge or information to admit or deny this paragraph’s remaining allegations and therefore

 deny them.

        97.    Defendants deny that Littler or Gibbons infringed copyrights that CWC purports

 to own. Defendants further deny this paragraph’s remaining allegations about Littler.

 Defendants lack sufficient knowledge or information to admit or deny this paragraph’s remaining

 allegations and therefore deny them.




                                               -18-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 19 of 55 PageID# 967




        98.    Defendants deny that Littler or Gibbons infringed copyrights that CWC purports

 to own. Defendants further deny this paragraph’s remaining allegations about Littler.

 Defendants lack sufficient knowledge or information to admit or deny this paragraph’s remaining

 allegations and therefore deny them.

        99.    Defendants deny that Littler or Gibbons infringed copyrights that CWC purports

 to own. Defendants lack sufficient knowledge or information to admit or deny this paragraph’s

 remaining allegations and therefore deny them.

        K.     False and Misleading Statements, Deceit and Concealment to Obtain CWC’s
               Intellectual Property

        100.   Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        101.   Defendants admit that this paragraph contains excepts from the “Login Page” at

 www.cwc.org. Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s remaining allegations and therefore deny them.

        102.   Defendants deny that Gibbons engaged in fraud. Defendants lack sufficient

 knowledge or information to admit or deny this paragraph’s remaining allegations and therefore

 deny them.

        103.   Defendants admit that Littler has never been a CWC member nor sought to be

 one. Defendants lack sufficient knowledge or information to admit or deny this paragraph’s

 remaining allegations and therefore deny them.

        104.   Defendants admit that while of counsel or a partner at NT Lakis, Gibbons

 authored or co-authored materials that NT Lakis provided to CWC, and that CWC claims

 copyright ownership for certain of those materials. Defendants lack sufficient knowledge or

 information to admit or deny this paragraph’s remaining allegations and therefore deny them.



                                               -19-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 20 of 55 PageID# 968




        105.   Defendants deny that Littler or Gibbons infringed copyrights that CWC purports

 to own. Defendants lack sufficient knowledge or information to admit or deny this paragraph’s

 remaining allegations and therefore deny them.

        106.   Defendants deny that Littler or Gibbons infringed copyrights that CWC purports

 to own or engaged in fraud. Defendants lack sufficient knowledge or information to admit or

 deny this paragraph’s remaining allegations and therefore deny them.

        107.   Defendants deny that Littler or Gibbons infringed or intended to infringe

 copyrights that CWC purports to own. Defendants lack sufficient knowledge or information to

 admit or deny this paragraph’s remaining allegations and therefore deny them.

        108.   Defendants deny this paragraph’s allegations.

        L.     Password Changes

        109.   Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        110.   Defendants deny Gibbons committed fraud. Defendants lack sufficient

 knowledge or information to admit or deny this paragraph’s remaining allegations and therefore

 deny them.

        111.   Defendants deny that Littler or Gibbons infringed any copyrights that CWC

 purports to own. Defendants deny the allegations about Littler in the second sentence.

 Defendants lack sufficient knowledge or information to admit or deny this paragraph’s remaining

 allegations and therefore deny them.

        112.   Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        113.   Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.


                                               -20-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 21 of 55 PageID# 969




        114.   Defendants admit that while of counsel or a partner at NT Lakis, Gibbons

 authored or co-authored materials that NT Lakis provided to CWC, and that CWC purports to

 own copyright interests in or to certain of those materials. Defendants deny that Gibbons

 infringed copyrights that CWC purports to own or otherwise acted unlawfully. Defendants lack

 sufficient knowledge or information to admit or deny this paragraph’s remaining allegations and

 therefore deny them.

        115.   Defendants deny this paragraph’s allegations about Littler. Defendants lack

 sufficient knowledge or information to admit or deny this paragraph’s remaining allegations and

 therefore deny them.

        116.   To the extent that this paragraph alleges that Gibbons committed fraudulent

 concealment, Defendants deny such allegations. Defendants lack sufficient knowledge or

 information to admit or deny this paragraph’s allegations and therefore deny them.

        117.   Defendants deny Gibbons engaged in fraud. Defendants lack sufficient

 knowledge or information to admit or deny this paragraph’s remaining allegations and therefore

 deny them.

        118.    Defendants deny Gibbons engaged in fraud, deceit and concealment. Defendants

 lack sufficient knowledge or information to admit or deny this paragraph’s remaining allegations

 and therefore deny them.

               1.       Password Change: June 5, 2019

        119.    Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        120.   Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.




                                               -21-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 22 of 55 PageID# 970




        121.   Defendants deny Gibbons engaged in fraud or fraudulent concealment.

 Defendants lack sufficient knowledge or information to admit or deny this paragraph’s remaining

 allegations and therefore deny them.

        122.   Defendants deny Gibbons engaged in fraud. Defendants lack sufficient

 knowledge or information to admit or deny this paragraph’s remaining allegations and therefore

 deny them.

        123.   Defendants deny that Littler or Gibbons infringed copyrights that CWC purports

 to own. Defendants lack sufficient knowledge or information to admit or deny this paragraph’s

 remaining allegations and therefore deny them.

        124.   Defendants deny Gibbons engaged in fraud. Defendants deny that Littler or

 Gibbons infringed copyrights that CWC purports to own. Defendants lack sufficient knowledge

 or information to admit or deny this paragraph’s remaining allegations and therefore deny them.

               2.     Password Change: September 27, 2019

        125.    Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        126.    Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        127.    Defendants deny Gibbons engaged in fraud or fraudulent concealment.

 Defendants lack sufficient knowledge or information to admit or deny this paragraph’s remaining

 allegations and therefore deny them.

        128.    Defendants deny Gibbons engaged in fraud. Defendants lack sufficient

 knowledge or information to admit or deny this paragraph’s remaining allegations and therefore

 deny them.




                                               -22-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 23 of 55 PageID# 971




        129.   Defendants deny that Littler or Gibbons infringed copyrights that CWC purports

 to own. Defendants lack sufficient knowledge or information to admit or deny this paragraph’s

 remaining allegations and therefore deny them.

        130.   Defendants deny that Littler or Gibbons infringed copyrights that CWC purports

 to own. Defendants lack sufficient knowledge or information to admit or deny this paragraph’s

 remaining allegations and therefore deny them.

               3.     Password Change: February 19, 2020

        131.    Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        132.   Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        133.   Defendants deny Gibbons engaged in fraud or fraudulent concealment.

 Defendants lack sufficient knowledge or information to admit or deny this paragraph’s remaining

 allegations and therefore deny them.

        134.    Defendants deny Gibbons engaged in fraud. Defendants lack sufficient

 knowledge or information to admit or deny this paragraph’s remaining allegations and therefore

 deny them.

        135.    Defendants deny that Littler or Gibbons infringed copyrights that CWC purports

 to own. Defendants lack sufficient knowledge or information to admit or deny this paragraph’s

 remaining allegations and therefore deny them.

        136.    Defendants deny that Littler or Gibbons infringed copyrights that CWC purports

 to own. Defendants lack sufficient knowledge or information to admit or deny this paragraph’s

 remaining allegations and therefore deny them.




                                               -23-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 24 of 55 PageID# 972




        M.     Infringement Committed Willfully and with Intent to Engage in Other
               Unlawful Activity

        137.   Defendants deny this paragraph’s allegations.

        138.   Defendants deny that Gibbons was ever a CWC staff member. Defendants deny

 that Littler or Gibbons infringed copyrights that CWC purports to own. Defendants lack

 sufficient knowledge or information to admit or deny this paragraph’s remaining allegations and

 therefore deny them.

        139.   Defendants admit that while of counsel or a partner at NT Lakis, Gibbons

 authored or co-authored materials that NT Lakis provided to CWC, and that CWC claims

 copyright ownership for certain of those materials. Defendants lack sufficient knowledge or

 information to admit or deny this paragraph’s remaining allegations and therefore deny them.

        140.   Defendants deny this paragraph’s allegations.

        141.   Defendants deny that Littler or Gibbons infringed copyrights that CWC purports

 to own. Defendants lack sufficient knowledge or information to admit or deny this paragraph’s

 remaining allegations and therefore deny them.

        142.   Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        143.   Defendants deny Gibbons engaged in fraud. Defendants lack sufficient

 knowledge or information to admit or deny this paragraph’s remaining allegations and therefore

 deny them.

        144.   Defendants deny that Gibbons engaged in tortious or criminal acts. Defendants

 further deny that Littler or Gibbons infringed copyrights that CWC purports to own. Defendants

 lack sufficient knowledge or information to admit or deny this paragraph’s remaining allegations

 and therefore deny them.



                                               -24-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 25 of 55 PageID# 973




        N.     Littler’s Access to the CWC Members-Only Confidential Connect
               Communications Platform

        145.   Defendants deny this paragraph’s allegations about Littler. Defendants lack

 sufficient knowledge or information to admit or deny this paragraph’s remaining allegations and

 therefore deny them.

        146.   Defendants deny this paragraph’s allegations about Littler. Defendants lack

 sufficient knowledge or information to admit or deny this paragraph’s remaining allegations and

 therefore deny them.

        147.   Defendants deny this paragraph’s allegations about Littler. Defendants lack

 sufficient knowledge or information to admit or deny this paragraph’s remaining allegations and

 therefore deny them.

        148.   Defendants deny that Gibbons was ever a CWC staff member. Defendants lack

 sufficient knowledge or information to admit or deny this paragraph’s remaining allegations and

 therefore deny them.

        149.   Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        O.     Discovery of the Littler Infringement of the 2017 Big Data Analytics
               Presentation

        150.   Defendants deny this paragraph’s allegations.

        151.   Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        152.   Defendants admit that as an independent contractor of NT Lakis, which deemed

 her an outside Senior Advisor to CWC, Gokturk presented at a session of the 2017 TACS.

 Defendants deny this paragraph’s remaining allegations about Gokturk. Defendants lack




                                               -25-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 26 of 55 PageID# 974




 sufficient knowledge or information to admit or deny this paragraph’s allegations about Gibbons

 and therefore deny them.

        153.    Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        154.    Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        155.    Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        156.    Defendants admit that as of 2020, the referenced PowerPoint presentation

 appeared to contain a copyright notice of CWC’s predecessor in the footer of the slides.

 Defendants deny this paragraph’s remaining allegations.

                a.     Defendants admit that as of 2020, the referenced PowerPoint presentation

 appeared to contain a copyright notice of CWC’s predecessor in the footer of the slides.

 Defendants deny this paragraph’s remaining allegations.

        157.    This paragraph consists of a legal conclusion to which no response is required.

 To the extent necessary, Defendants deny this paragraph’s allegation.

        158.    Defendants admit that CWC is identified as an author, by virtue of the “work

 made for hire” doctrine, in the Copyright Registration identified in this paragraph. Defendants

 deny the remaining allegations of this paragraph.

        159.    Defendants deny that Gokturk was “familiar” with the 2017 Big Data

 presentation. Defendants admit that Gokturk attended at least one portion of the 2017 TACS, but

 deny that she attended the Pre-Existing Big Data presentation by NT Lakis lawyers Danny

 Petrella and Matt Nusbaum.




                                                -26-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 27 of 55 PageID# 975




        160.    Defendants admit that Gokturk received the 2017 Big Data presentation in an

 unsolicited email with all presentations from the 2017 TACS, which Defendants are informed

 and believe and on that basis allege was emailed to all attendees and presenters.

        161.    Defendants deny this paragraph’s allegations.

        162.    Defendants admit this paragraph’s allegations.

                a.      Defendants admit this sub-paragraph’s allegations.

                b.      Defendants admit this sub-paragraph’s allegations.

        163.    Defendants admit this paragraph’s allegations.

                a.      Defendants admit this sub-paragraph’s allegations.

        164.    Defendants deny this paragraph’s allegations.

        165.    Defendants admit that Littler shareholder Charles (Chad) E. Reis, IV, and Littler

 associate Lillian T. Manning created an October 18, 2019 PowerPoint presentation entitled

 “Technology in Recruiting and Hiring: Hidden Legal Risks.” Defendants deny that the

 PowerPoint presentation infringes any copyrights that CWC purports to own. Defendants lack

 sufficient knowledge or information to admit or deny this paragraph’s remaining allegations and

 therefore deny them.

        166.    Defendants deny this paragraph’s allegations.

                a.      Defendants deny this sub-paragraph’s allegations.

        167.    Defendants deny this paragraph’s allegations.

        168.    Defendants admit that the copyright notice identified in this paragraph appears on

 the referenced presentation. Defendants deny the remaining allegations of this paragraph.

        169.    Defendants deny this paragraph’s allegations.

        170.    Defendants deny this paragraph’s allegations.




                                                -27-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 28 of 55 PageID# 976




        171.   Defendants admit that Gibbons, Gokturk and another Littler shareholder gave a

 May 2019 presentation entitled, “How Artificial Intelligence and Technology Are Changing

 Talent Acquisition Compliance,” in Phoenix, Arizona. Defendants admit that Littler shareholder

 Chad Reis gave an August 2019 presentation entitled “Technology in Hiring and Recruiting.”

 Defendants deny this paragraph’s remaining allegations.

        172.   Defendants deny this paragraph’s allegations.

        173.   This paragraph consists of a legal conclusion to which no response is required.

 To the extent necessary, Defendants deny this paragraph’s allegations.

        174.   This paragraph consists of a legal conclusion to which no response is required.

 To the extent necessary, Defendants deny this paragraph’s allegations.

        175.   Defendants deny that Littler competes with CWC. Defendants admit this

 paragraph’s remaining allegations.

        176.   Defendants deny that Gokturk had any “tenure” at CWC, and deny that she was

 otherwise employed by CWC or a member of CWC “staff.” Defendants admit this paragraph’s

 remaining allegations.

        177.   Defendants deny this paragraph’s allegations.

        178.   Defendants deny this paragraph’s allegations.

        179.   Defendants deny this paragraph’s allegations.

 V.     COPYRIGHTED WORKS

        180.   Defendants deny this paragraph’s allegations.

        181.   Defendants deny this paragraph’s allegations.

        182.   Defendants admit that Amended Complaint Exhibit B contains the columns

 referenced by this paragraph. Defendants lack sufficient knowledge or information to admit or

 deny this paragraph’s remaining allegations and therefore deny them.


                                               -28-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 29 of 55 PageID# 977




        183.    Defendants deny that “CWC complied in all respects with the requirements of the

 Copyright Act” for purposes of registering some, if not all, of the asserted copyrights.

 Defendants lack sufficient knowledge or information to admit or deny this paragraph’s remaining

 allegations and therefore deny them.

 VI.    COUNT 1: DIRECT AND CONTRIBUTORY COPYRIGHT INFRINGEMENT
        OF WORKS FROM THE CWC MEMBERS-ONLY SITE

        184.    Defendants incorporate by this reference their responses to paragraphs 1-67, 69-

 149, and 180-183, as if fully set forth here.

        185.    Defendants deny this paragraph’s allegations.

        186.    Defendants deny this paragraph’s allegations.

        187.    Defendants deny this paragraph’s allegations.

        188.    Defendants deny this paragraph’s allegations.

        189.    Defendants admit that CWC alleges willful copyright infringement. Defendants

 deny this paragraph’s remaining allegations.

        190.    Defendants deny this paragraph’s allegations.

        191.    Defendants deny this paragraph’s allegations.

        192.    Defendants deny this paragraph’s allegations.

        193.    Defendants deny this paragraph’s allegations.

        194.    Defendants deny this paragraph’s allegations.

        195.    Defendants deny this paragraph’s allegations.

        196.    This paragraph consists of a legal conclusion to which no response is required.

 To the extent necessary, Defendants deny this paragraph’s allegations.

                a.      Defendants deny this sub-paragraph’s allegations.

                b.      Defendants deny this sub-paragraph’s allegations.



                                                 -29-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 30 of 55 PageID# 978




                c.      Defendants deny this sub-paragraph’s allegations.

                d.      Defendants deny this sub-paragraph’s allegations.

                e.      Defendants deny this sub-paragraph’s allegations.

                f.      Defendants deny this sub-paragraph’s allegations.

                g.      Defendants deny this sub-paragraph’s allegations.

                h.      Defendants deny this sub-paragraph’s allegations.

                i.      Defendants deny this sub-paragraph’s allegations.

        197.    Defendants deny this paragraph’s allegations.

        198.    Defendants deny this paragraph’s allegations.

        199.    Defendants admit that while of counsel or a partner at NT Lakis, Gibbons

 authored or co-authored materials that NT Lakis provided to CWC. Defendants lack sufficient

 knowledge or information to admit or deny this paragraph’s remaining allegations and therefore

 deny them.

        200.    Defendants deny this paragraph’s allegations.

        201.    Defendants deny this paragraph’s allegations.

        202.    Defendants deny this paragraph’s allegations.

        203.    Defendants deny this paragraph’s allegations.

        204.    Defendants deny this paragraph’s allegations.

 VII.   COUNT 2: COMPUTER FRAUD AND ABUSE ACT UNDER 18 U.S.C.
        § 1030(a)(2)(C) OBTAINING INFORMATION FROM THE CWC MEMBERS-
        ONLY SITE

        205.    Defendants incorporate by this reference their responses to paragraphs 1-67, 69-

 149, and 180-204, as if fully set forth here.

        206.    Defendants deny this paragraph’s allegations.

        207.    Defendants deny this paragraph’s allegations.


                                                 -30-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 31 of 55 PageID# 979




        208.   Littler denies obtaining any information listed on Exhibit A. Defendants lack

 sufficient knowledge or information to admit or deny this paragraph’s remaining allegations and

 therefore deny them.

        209.   Defendants deny this paragraph’s allegations about Littler. Defendants lack

 sufficient knowledge or information to admit or deny this paragraph’s remaining allegations and

 therefore deny them.

        210.   Defendants deny this paragraph’s allegations.

        211.   Defendants deny this paragraph’s allegations.

        212.   Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        213.   Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        214.   Defendants deny this paragraph’s allegations about Littler. Defendants lack

 sufficient knowledge or information to admit or deny this paragraph’s remaining allegations and

 therefore deny them.

        215.   Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        216.   Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        217.   Defendants deny that Plaintiff suffered any loss. Defendants lack sufficient

 knowledge or information to admit or deny this paragraph’s remaining allegations and therefore

 deny them.

        218.   Defendants deny this paragraph’s allegations.




                                               -31-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 32 of 55 PageID# 980




        219.    Defendants deny this paragraph’s allegations.

 VIII. COUNT 3: COMPUTER FRAUD AND ABUSE ACT UNDER U.S.C. §1030(A)(4)
       COMPUTER FRAUD

        220.    Defendants incorporate by this reference their responses to paragraphs 1-67, 69-

 149, and 180-219, as if fully set forth here.

        221.    Defendants deny this paragraph’s allegations.

        222.    Defendants deny this paragraph’s allegations.

        223.    Defendants deny this paragraph’s allegations.

        224.    Defendants deny this paragraph’s allegations.

        225.    Defendants deny this paragraph’s allegations.

        226.    Defendants deny this paragraph’s allegations.

        227.    Defendants deny this paragraph’s allegations.

        228.    Defendants deny this paragraph’s allegations.

        229.    Defendants deny this paragraph’s allegations.

        230.    Defendants lack sufficient knowledge or information to admit or deny this

 paragraph’s allegations and therefore deny them.

        231.    Defendants deny that Plaintiff suffered a loss. Defendants lack sufficient

 knowledge or information to admit or deny this paragraph’s remaining allegations and therefore

 deny them.

        232.    Defendants deny this paragraph’s allegations.

        233.    Defendants deny this paragraph’s allegations.

 IX.    COUNT 4: FRAUD

        234.    Defendants incorporate by this reference their responses to paragraphs 1-67, 69-

 149, and 180-233, as if fully set forth here.



                                                 -32-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 33 of 55 PageID# 981




         235.    Defendants deny this paragraph’s allegations.

         236.    Defendants deny this paragraph’s allegations.

         237.    Defendants deny this paragraph’s allegations.

         238.    Defendants deny this paragraph’s allegations.

         239.    Defendants deny this paragraph’s allegations.

         240.    Defendants deny this paragraph’s allegations.

         241.    Defendants deny this paragraph’s allegations.

         242.    Defendants deny this paragraph’s allegations.

         243.    Defendants deny this paragraph’s allegations.

         244.    Defendants deny this paragraph’s allegations.

         245.    Defendants deny this paragraph’s allegations.

         246.    Defendants deny this paragraph’s allegations.

         247.    Defendants deny this paragraph’s allegations.

         248.    Defendants deny this paragraph’s allegations.

         249.    This paragraph consists of a legal conclusion to which no response is required.

 To the extent necessary, Defendants deny this paragraph’s allegations.

 X.      COUNT 5: DIRECT AND CONTRIBUTORY COPYRIGHT INFRINGEMENT
         OF THE 2017 CWC PRE-EXISTING BIG DATA ANALYTICS PRESENTATION

         250.    Defendants incorporate by this reference their responses to paragraphs 1-68 and

 150-183, as if fully set forth here.

         251.    Defendants deny this paragraph’s allegations.

         252.    Defendants deny this paragraph’s allegations.

         253.    Defendants deny this paragraph’s allegations.

         254.    Defendants deny this paragraph’s allegations.



                                                -33-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 34 of 55 PageID# 982




        255.    Defendants deny this paragraph’s allegations.

        256.    Defendants deny this paragraph’s allegations.

        257.    Defendants deny this paragraph’s allegations.

        258.    Defendants deny this paragraph’s allegations.

        259.    Defendants deny this paragraph’s allegations.

        260.    Defendants deny this paragraph’s allegations.

        261.    Defendants deny this paragraph’s allegations.

        262.    Defendants deny this paragraph’s allegations.

        263.    Defendants deny this paragraph’s allegations.

        264.    Defendants deny this paragraph’s allegations.

 XI.    COUNT 6: ALTERATION OR REMOVAL OF COPYRIGHT MANAGEMENT
        INFORMATION UNDER 17 U.S.C. § 1202

        265.    Defendants incorporate by this reference their responses to paragraphs 1-68, 150-

 183, and 250-264, as if fully set forth here.

        266.    Defendants admit that as of 2020, the referenced PowerPoint presentation

 appeared to contain a copyright notice of CWC’s predecessor in the footer of the slides.

 Defendants deny this paragraph’s remaining allegations.

        267.    This paragraph consists of a legal conclusion to which no response is required.

 To the extent necessary, Defendants deny this paragraph’s allegations.

        268.    Defendants deny this paragraph’s allegations.

        269.    Defendants deny this paragraph’s allegations.

        270.    Defendants deny this paragraph’s allegations.

        271.    Defendants deny this paragraph’s allegations.

        272.    Defendants deny this paragraph’s allegations.



                                                 -34-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 35 of 55 PageID# 983




         273.    Defendants deny this paragraph’s allegations.

 XII.    COUNT 7: VICARIOUS COPYRIGHT INFRINGEMENT OF CWC WORKS

         274.    Defendants incorporate by this reference their responses to paragraph 1-264, as if

 fully set forth here.

         275.    Defendants deny this paragraph’s allegations.

         276.    Defendants deny this paragraph’s allegations.

         277.    Defendants deny this paragraph’s allegations.

         278.    Defendants deny this paragraph’s allegations.

         279.    Defendants deny this paragraph’s allegations.

         280.    This paragraph consists of a legal conclusion to which no response is required.

 To the extent necessary, Defendants deny this paragraph’s allegations.

         281.    Defendants deny this paragraph’s allegations.

         282.    Defendants admit that Littler owns and operates its infrastructure, platform and

 resources. Defendants deny this paragraph’s remaining allegations.

         283.    Defendants admit Littler was the employer of Gibbons and Gokturk. Defendants

 deny this paragraph’s remaining allegations.

         284.    Defendants deny this paragraph’s allegations.

         285.    Defendants admit that Littler has described itself as “the largest global

 employment and labor law practice, with more than 1,500 attorneys in 80 offices worldwide” and

 that it advises clients on employment law. Defendants deny the remaining allegations of this

 paragraph.

         286.    Defendants deny this paragraph’s allegations.

         287.    Defendants deny this paragraph’s allegations.

         288.    Defendants deny this paragraph’s allegations.


                                                  -35-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 36 of 55 PageID# 984




        289.    Defendants deny this paragraph’s allegations.

        290.    Defendants deny this paragraph’s allegations.

        291.    Defendants deny this paragraph’s allegations.

        292.    Defendants deny this paragraph’s allegations.

        293.    Defendants deny this paragraph’s allegations.

        294.    Defendants deny this paragraph’s allegations.

        295.    Defendants deny this paragraph’s allegations.

                                             DEFENSES

                                            First Defense
                                             (Standing)

        CWC lacks standing to sue for copyright infringement regarding some or all of the works

 identified in Amended Complaint Exhibit B (“Works”). In particular, CWC is not the author, co-

 author or owner by transfer or assignment of some or all of the Works.

                                          Second Defense
                                     (Failure to State a Claim)

        Each of Plaintiff’s claims for relief fails for failure to state a claim on which relief can be

 granted.

                                           Third Defense
                                         (Express License)

        Defendants allege on information and belief that a member of CWC’s Board of Directors,

 acting with actual, apparent or ostensible authority, provided her login credentials for the CWC

 Members-Only Site to Gibbons, intending that he access the materials available on it.

 Defendants further allege on information and belief that the member of CWC’s Board of

 Directors who provided Gibbons with login credentials for the CWC Members-Only Site never

 expressed that Gibbons’ use of such credentials was restricted in any manner. As a member of

 CWC’s Board of Directors, the board member acted with actual, apparent and/or ostensible


                                                 -36-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 37 of 55 PageID# 985




 authority to grant Gibbons unconditional access to the CWC Members-Only Site. In so doing,

 CWC granted Gibbons a license for unconditional access to the CWC Members-Only Site.

 CWC’s claims are accordingly barred.

                                           Fourth Defense
                                          (Implied License)

        The relief sought by Plaintiff is barred, in whole or in part, because Defendants were

 granted an implied license to the works at issue in this matter, in whole or in part.

                                           Fifth Defense
                                       (Waiver and Estoppel)

        The relief sought by Plaintiff is barred, in whole or in part, by the doctrines of waiver

 and/or estoppel.

                                            Sixth Defense
                                          (Unclean Hands)

        The relief sought by Plaintiff is barred, in whole or in part, by the doctrine of unclean

 hands based upon the conduct alleged in Defendants’ Counterclaims that follow.

                                          Seventh Defense
                                         (Merger Doctrine)

        The expression set forth in some or all of the Works identified in Exhibit B to the

 Amended Complaint are not copyrightable subject matter under the merger doctrine.

                                           Eighth Defense
                                          (De Minimis Use)

        The conduct complained of does not constitute infringement because it was de minimis

 use.

                                           Ninth Defense
                                            (Fair Use)

        The conduct complained of does not constitute infringement because it was fair use.




                                                 -37-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 38 of 55 PageID# 986



                                         Tenth Defense
                              (Fraud on the U.S. Copyright Office)

        As alleged in detail in the Counterclaims that follow – and that are incorporated by

 reference into this Defense – CWC obtained copyright registrations for some or all of the Works

 identified in Exhibit B through CWC’s misleading or fraudulent statements in its registration

 applications to the U.S. Copyright Office. As a consequence, the registrations for such Works

 are invalid, unenforceable and subject to cancellation.




                                                -38-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 39 of 55 PageID# 987




                                        COUNTERCLAIM

        For their Counterclaim against Plaintiff and Counterclaim Defendant CWC, Littler and

 Gokturk (collectively “Counterclaimants”), by counsel, allege as follows.

                                         INTRODUCTION

      1.        CWC’s Amended Complaint seeks to enforce the copyright interests of literary

 Works that it does not own. These works were authored or co-authored by third parties who did

 not transfer ownership rights in their copyrights to CWC. CWC knew and knows that the

 authors or co-authors of many of the Works were neither its own employees nor employees of

 NT Lakis, identified in the Works’ registration applications (and resulting registrations) as

 “employer for hire.” In fact, the Works’ authors or co-authors were not employees of CWC –

 because CWC has no employees. And many of the Works’ authors or co-authors were not

 employees of NT Lakis. Consequently, a substantial number of the asserted Works are not

 works made for hire under Section 101 of the Copyright Act (17 U.S.C. § 101), were unlawfully

 registered, and not proper subject matter for this action.

      2.        Counterclaimants seek a judicial declaration that CWC has no ownership interest

 in, or standing to enforce, some or all of the Works at issue in this litigation because they are not

 works made for hire under the Copyright Act. Counterclaimants further seek a judicial

 declaration that the registrations for such Works are invalid and unenforceable because CWC

 obtained them through misleading or fraudulent statements to the U.S. Copyright Office

 (“USCO”) about the Works’ authorship.

                                              PARTIES

      3.        Littler is a professional corporation incorporated in the State of California, with a

 principal office address of 333 Bush Street, 34th Floor, San Francisco, California, 94104.




                                                 -39-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 40 of 55 PageID# 988




      4.           Gokturk is an individual and resident of Annandale, Virginia, 22003. From 2002

 through February 2019, Gokturk was an independent contractor for NT Lakis. In that role,

 Gokturk authored or co-authored memoranda and articles to which CWC now claims ownership

 and for which CWC has obtained copyright registrations on the ground that those works were

 works for hire.

      5.           Counterclaimants allege on information and belief that CWC is a non-profit

 association incorporated in the District of Columbia, with its principal place of business at 1501

 M Street, N.W., Washington, DC 20005.

                                   JURISDICTION AND VENUE

        8.         These counterclaims arise under United States Copyright Laws, 17 U.S.C. § 101,

 et seq. This court has subject-matter jurisdiction under 28 U.S.C. §§ 1331, 1338(a) and 2201.

        9.         Venue is proper in this District Court under 28 U.S.C. § 1391.

                                     FACTUAL BACKGROUND

                          CWC’S APPLICATIONS TO REGISTER COPYRIGHTS

        10.        CWC commenced this action on November 13, 2020, against Littler, Gokturk and

 defendant Gibbons. CWC contends that Littler and Gibbons allegedly infringed the copyrights

 for over 250 legal articles, memoranda and presentations that Gibbons allegedly accessed or

 downloaded without permission from CWC’s “members-only” website while a Littler

 shareholder from November 2018 to April 2020.

           11.     CWC also contends that Littler and Gokturk allegedly infringed the copyright for

 a presentation entitled “Big Data Analytics and Artificial Intelligence: The Compliance and

 Diversity Implications of Automating Early Stage Recruitment” (the “Big Data Presentation”).




                                                  -40-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 41 of 55 PageID# 989




        12.     The copyrights to the 253 works that CWC asserts against Littler, Gokturk and

 Gibbons are listed in Exhibit B to CWC’s Amended Complaint (D.I. 23-2) (the “Works”).

        13.     CWC began applying to register the copyrights for the Works in or about

 March 2020, ultimately receiving registrations even after commencing this action. On each

 registration certificate, the “Authorship on Application” field states that the Work was created

 jointly by CWC (or its predecessor Equal Employment Advisory Council (“EEAC”)) as

 “employer for hire,” on one hand, and by NT Lakis or its predecessor Norris Tysse Lampley &

 Lakis (collectively “NT Lakis”) as “employer for hire,” on the other.

        14.     Each registration certificate also states that CWC is the “Copyright Claimant,”

 i.e., the claimed owner of the copyright in the relevant Work. Where the Works were allegedly

 co-created by CWC’s predecessor EEAC, the registration certificate adds that CWC obtained its

 ownership “by operation of law from EEAC.” Because each of the Works was purportedly co-

 created by NT Lakis, each registration certificate also states that CWC obtained rights from NT

 Lakis “by written agreement.”

        15.     When applying to register a copyright with the USCO, an applicant is required to

 state whether the work to be registered is a “work made for hire.” The USCO’s online

 application provides a hyperlink to a webpage explaining the legal criteria used to establish

 whether a work is a “work made for hire.”

        16.     Under United States copyright law, the author or authors of a work are considered

 to be the owners of the work unless they have assigned or otherwise transferred their rights to

 another person.

        17.     Where a work is properly considered a “work made for hire,” the employer of a

 person or persons who created the work, or a person who properly commissioned a work, is




                                                -41-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 42 of 55 PageID# 990




 considered the author for copyright purposes. In particular, a work made for hire is one where

 (i) the “work [is] prepared by an employee within the scope of his or her employment,” or (ii) if

 not prepared by an employee, the work is:

                  specially ordered or commissioned for use as a contribution to a
                  collective work, as a part of a motion picture or other audiovisual
                  work, as a translation, as a supplementary work, as a compilation,
                  as an instructional text, as a test, as answer material for a test, or as
                  an atlas, if the parties expressly agree in a written instrument signed
                  by them that the work shall be considered a work made for hire.

 17 U.S.C. §101. If a work falls outside the statutory subject matter, it does not qualify as a work

 made for hire. In such a case, the person or persons who created the work are considered the

 author(s) of the work and, as author(s), she/he/they own the work absent a written agreement to

 transfer ownership to another person.

                    CWC’S FALSE STATEMENTS TO THE U.S. COPYRIGHT OFFICE

           18.    The registration certificates issued to CWC by the USCO, which are publicly

 available on the agency’s website1, show that CWC applied to register each of the Works in its

 own name. When CWC applied to register the Works, it falsely informed the USCO that each

 Work was a “work made for hire,” and that the authors of these works were CWC (or its

 predecessor EEAC), on one hand, and NT Lakis on the other. CWC knowingly and falsely made

 these statements to the USCO to induce it to issue registration certificates in CWC’s name rather

 than in the names of the individual authors, despite having no legitimate basis for doing so.

           19.    When CWC made its false statements to the USCO, CWC knew that none of the

 Works were created by its employees – because CWC has no employees. Rather, CWC knew

 that all of the Works were created by the lawyers, analysts, compliance specialists, and other

 professionals engaged by NT Lakis.


 1
     https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?DB=local&PAGE=First.


                                                    -42-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 43 of 55 PageID# 991




        20.       When it applied to register the Works with the USCO, CWC was further aware

 that none of the Works met the statutory criteria required to constitute a work for hire made by a

 non-employee, i.e., that they are “specially ordered or commissioned” for use as one or more of

 the following:

                  a.     a contribution to a collective work,
                  b.     a part of a motion picture or other audiovisual work,
                  c.     a translation,
                  d.     a supplementary work,
                  e.     a compilation,
                  f.     an instructional text,
                  g.     a test,
                  h.     answer(s) material for a test, or
                  i.     an atlas.

        21.       When it applied to register the Works with the USCO, CWC knew that it was not

 a party to any written agreement with any person agreeing that any of the Works would be

 considered “works made for hire.” And CWC thus knew that the Works did not fall within the

 statutory subject matter of works made for hire made by non-employees.

        22.       When it applied to register the Works with the USCO, CWC further knew that a

 significant number of the Works had been created by individuals who were independent

 consultants or partners of the NT Lakis law firm (or its predecessor) who were not employees of

 NT Lakis. Despite so knowing, CWC affirmatively represented to the USCO that NT Lakis was

 a co-author of each Work as an “employer for hire.”

        23.       When it applied to register the Works with the USCO, CWC knew that none of

 the partners or independent contractors who performed services for NT Lakis were parties to a

 written agreement providing that written works that they created, or to which they contributed,

 were works made for hire. CWC knew this because its president, Joe Lakis (“Lakis”), is also the

 managing partner of NT Lakis, and, Counterclaimants allege on information and belief, is the




                                                 -43-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 44 of 55 PageID# 992




 sole Senior Partner and controlling partner of NT Lakis. Lakis – whether in his capacity as

 Managing Partner of his eponymous law firm, or as president of CWC – had actual knowledge

 that CWC had and has no employees. And he had actual knowledge those individuals at his firm

 who were partners, independent contractors, or otherwise were not NT Lakis employees.

        24.     By way of example, Gokturk provided services to NT Lakis from 2002 to

 February 2019 as an independent contractor. She was not an employee of NT Lakis or CWC.

 While working with NT Lakis as an independent contractor, Gokturk authored or co-authored

 written works that were published by CWC. None of the works that she authored or co-authored

 meet the statutory criteria for works made for hire under section 101 of the Copyright Act.

 Moreover, Gokturk is not a party to a written work made for hire agreement with CWC (or

 EEAC), or with NT Lakis. Gokturk never assigned or otherwise transferred her ownership in

 works that she created to CWC, EEAC, NT Lakis, or anyone else.

        25.     By way of further example, Gibbons was a partner of NT Lakis from at least

 January 1, 2017 to July 20, 2018. He was not an NT Lakis employee during that period. While

 NT Lakis deemed Gibbons to be CWC’s outside “Assistant General Counsel,” he was not a

 CWC employee. Nor was he a party to any work made for hire agreement – or any other

 agreement – with CWC. Gibbons became a partner of NT Lakis effective January 1, 2017. His

 relationship with NT Lakis was then governed by the NT Lakis, LLP Partnership Agreement,

 made effective January 1, 2017 (the “Partnership Agreement”). The Partnership Agreement

 contains no provision providing that works created by Gibbons (or any other partner) in the

 course and scope of his work as a partner at the firm were or would be works made for hire. Nor

 did Gibbons enter into any other agreements with NT Lakis containing a work made for hire

 clause, or otherwise assigning to NT Lakis his copyright interests in any copyrightable works.




                                                -44-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 45 of 55 PageID# 993




 As a partner of NT Lakis, Gibbons authored or co-authored many written works, including a

 number of memoranda that CWC accuses Gibbons and Littler of infringing. None of the works

 authored or co-authored by Gibbons meet the statutory or contractual criteria for works made for

 hire.

         26.      Counterclaimants allege on information and belief that the Works identified in

 Exhibit B to the Amended Complaint, or at least many of them, were authored or co-authored by

 persons who were not employees of CWC, EEAC, or NT Lakis. Consequently, neither CWC

 nor NT Lakis can be considered authors of the works as “employers for hire” under the

 Copyright Act for many of the Works identified in Exhibit B.2

         27.      CWC intentionally misrepresented authorship to the USCO to secure registration

 of the Works in CWC’s name so that it could initiate this action.

         28.      Counterclaimants allege on information and belief that the USCO relied on

 CWC’s false representations and that, but for CWC’s false representations, it would not have

 registered copyrights in CWC’s name – a necessary prerequisite to CWC filing this action and to

 enforcing the copyrights for the Works identified in Exhibit B.

 PARTICULAR EXAMPLES OF CWC’S FRAUDULENTLY OBTAINED COPYRIGHT REGISTRATIONS

         29.      That the Court should enter a declaratory judgment that (i) CWC does not own

 some or all of the asserted Works, and (ii) some or all of the copyright registrations for the

 Works are invalid and unenforceable, is vividly demonstrated by focusing on five exemplary

 registrations.

         30.      As discussed above, Exhibit B to the Amended Complaint lists the copyright

 registrations on which CWC sues for infringement. CWC has refused to provide


 2
   Counterclaimants intend to amend this Counterclaim to more specifically allege the Works covered by
 this Counterclaim following initial discovery.


                                                  -45-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 46 of 55 PageID# 994




 Counterclaimants with copies of the vast majority of the Works identified in Exhibit B.

 Counterclaimants thus do not know the identity of the individuals who wrote the vast majority of

 the Works. But Claimants do know the identity of those who wrote some of the accused Works.

 Of the Works published in 2020, Counterclaimants know who wrote five such Works. The five

 works are “Claim Numbers” 1, 8, 9, 10 and 11 on Exhibit B:




                 EXHIBIT B – CWC MEMOS 20-037, 20-002, 20-003 AND 20-004

        31.    Counterclaimants allege on information and belief that NT Lakis partner Mike

 Eastman (“Eastman”) wrote the memorandum comprising Exhibit B’s Claim no. 1, entitled




                                               -46-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 47 of 55 PageID# 995




 “White House Office of Management and Budget Asking for Public Input on Reform of Federal

 Agency Adjudicatory Process,” and also identified as CWC Memo 20-037.

        32.     Counterclaimants allege on information and belief that NT Lakis has been

 governed by the Partnership Agreement. As alleged above, the Partnership Agreement does not

 contain a work made for hire clause or text. Counterclaimants allege on information and belief

 that NT Lakis has not entered into any work made for hire agreements or copyright assignment

 agreements with its individual partners, independent contractors, or others not classified as

 employees.

        33.     NT Lakis partner Mike Eastman was not an employee of NT Lakis or CWC in

 February 2020, when CWC Memo 20-037 was written and published. Because no other

 statutory basis applies to the Work, CWC Memo 20-037 is not a statutory work made for hire.

        34.     Counterclaimants allege on information and belief that Eastman did not enter into

 a written work made for hire or copyright assignment agreement with CWC or NT Lakis before

 CWC filed its application to register the copyright for CWC Memo 20-037. Put simply, Eastman

 was and remains the “author” of CWC Memo 20-037 for copyright purposes, and owns the

 copyright for that Work.

        35.     When CWC applied to register the copyright for CWC Memo 20-037, therefore, it

 did not own the copyright interest for the Work. The application to register the Work indicated

 that CWC had the right to do so by virtue of “[t]ransfer of any and all remaining copyright

 interests from NT Lakis to CWC by written agreement.” That representation was false, and

 CWC knew it because (a) Eastman was not an employee of NT Lakis, and (b) had not conveyed

 his interest in the copyright for the Work in an agreement. NT Lakis thus had no copyright

 interest to convey to CWC. Moreover, CWC’s representation on the application that




                                                -47-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 48 of 55 PageID# 996




 “authorship” of the work was by NT Lakis as “employer for hire” and CWC as “employer for

 hire” was false.

        36.     CWC obtained its copyright registration for Memo 20-037 through false

 pretenses. It did not own the copyright interest in the Work, and lacked any legal basis to seek

 the copyright’s registration. The copyright registration for CWC Memo 20-037 is therefore

 invalid and unenforceable.

        37.     Counterclaimants allege on information and belief Mike Eastman also wrote the

 memoranda comprising Claim nos. 9-11 on Exhibit B:




        38.     For the same reasons alleged in paragraphs 31-34 above, when CWC applied to

 register the copyright for CWC Memos 20-002, 20-003 and 20-004, it did not own the copyright

 interests for the Works. The application to register each of the three Works indicated – as did the

 application to register CWC Memo 20-037 – that CWC had the right to do so by virtue of

 “[t]ransfer of any and all remaining copyright interests from NT Lakis to CWC by written

 agreement.” That representation was false, and CWC knew it, as alleged above. Moreover,


                                                -48-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 49 of 55 PageID# 997




 CWC’s representation on the application that “authorship” of the work was by NT Lakis as

 “employer for hire” and CWC as “employer for hire” was again false.

        39.     CWC obtained its copyright registration for Memos 20-002, 20-003 and 20-004

 through false pretenses. It did not own the copyright interest in the Works, and lacked any legal

 basis to seek the copyrights’ registrations. The copyright registration for CWC Memos 20-002,

 20-003 and 20-004 is therefore invalid and unenforceable.

                                EXHIBIT B – CWC MEMO 20-001

        40.     Counterclaimants allege on information and belief that NT Lakis partner Danny

 Petrella (“Petrella”) wrote the memorandum comprising Exhibit B’s Claim no. 8, entitled

 “MEMBER FEEDBACK REQUESTED: OFCCP Issues Proposed Rule To Revise and Codify

 Its Procedures for Resolving Alleged ‘Material’ Violations Found During a Compliance Audit,”

 and also identified as CWC Memo 20-001.

        41.     NT Lakis partner Danny Petrella was not an employee of NT Lakis or CWC in

 January 2020, when CWC Memo 20-001 was written and published. Because no other statutory

 basis applies to the Work, CWC Memo 20-0001 is not a statutory work made for hire.

        42.     Counterclaimants allege on information and belief that Petrella – like Eastman –

 did not enter into a written work made for hire or copyright assignment agreement with CWC or

 NT Lakis before CWC filed its application to register the copyright for CWC Memo 20-001.

 Petrella thus was and remains the “author” of CWC Memo 20-001 for copyright purposes, and

 owns the copyright for that Work.

        43.     When CWC applied to register the copyright for CWC Memo 20-001, it did not

 own the copyright interest for the Work. The application to register the Work indicated that

 CWC had the right to do so by virtue of “[t]ransfer of any and all remaining copyright interests




                                                -49-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 50 of 55 PageID# 998




 from NT Lakis to CWC by written agreement.” That representation was false, and CWC knew it

 because (a) Petrella was not an employee of NT Lakis, and (b) had not conveyed his interest in

 the copyright for the Work in an agreement. NT Lakis thus had no copyright interest to convey

 to CWC. Moreover, CWC’s representation on the application that “authorship” of the work was

 by NT Lakis as “employer for hire” and CWC as “employer for hire” was false.

         44.       CWC obtained its copyright registration for Memo 20-001 through false

 pretenses. It did not own the copyright interest in the Work, and lacked any legal basis to seek

 the copyright’s registration. The copyright registration for CWC Memo 20-001 is therefore

 invalid and unenforceable.

                           FIRST COUNTERCLAIM FOR RELIEF
                         (DECLARATORY JUDGMENT THAT CWC IS NOT
                    THE COPYRIGHT OWNER FOR SOME OR ALL OF THE WORKS)

         45.       Counterclaimants incorporate by reference the allegations of paragraphs 1

 through 44 of this Counterclaim as if fully stated here.

         46.       Pursuant to the copyright laws of the United States, 17 U.S.C. §101 et seq., and

 the Declaratory Judgment Act, 28 U.S.C. §§2201-2202, the Court has the power to issue a

 declaratory judgment that CWC is not the copyright owner for some or all of the Works it asserts

 in this action.

         47.       CWC alleges that it owns the Works identified in Exhibit B to the Amended

 Complaint, and the Littler, Gokturk and/or Gibbons infringed some or all of the Works. CWC

 premises its purported ownership of the Works on authorship by CWC or its predecessor EEAC,

 NT Lakis, or some combination thereof, as “employers for hire.”

         48.       The facts alleged above, however, demonstrate that some or all of the Works do

 not qualify as works made for hire. As a result, CWC and/or NT Lakis are not authors or co-

 authors of some or all of the Works.


                                                   -50-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 51 of 55 PageID# 999




        49.     An actual, present and justiciable controversy has thus arisen and exists between

 CWC and Counterclaimants regarding CWC’s ownership of the Works and its right to enforce or

 otherwise claim copyright infringement regarding the Works.

        50.     Counterclaimants seek a declaratory judgment from this Court that (a) neither

 CWC nor NT Lakis is the author of some or all of the Works, (b) CWC has no present ownership

 interest in some or all of the Works, and (c) CWC lacks a statutory or other basis to enforce the

 copyright for some or all of the Works.

                               SECOND COUNTERCLAIM
                (DECLARATORY JUDGMENT THAT THE COPYRIGHT REGISTRATIONS
              IN SOME OR ALL OF THE WORKS ARE INVALID AND UNENFORCEABLE)

        51.     Counterclaimants incorporate by reference the allegations of paragraphs 1

 through 44 of this Counterclaim as if fully stated herein

        52.     As set forth in detail above, at the time CWC applied to register copyrights in the

 Works, CWC was aware that neither CWC nor NT Lakis was an “author” of – and thus did not

 own – some or all of the Works because (a) neither CWC nor NT Lakis employed the person or

 persons who created or contributed to the creation of some or all of the Works, and (b) neither

 CWC nor NT Lakis was a party to any written agreement that any or all Works was/were a

 “work made for hire.”

        53.     At the time that it filed applications to register the Works, CWC was aware that

 some or all of the Works were not works made for hire, and that as a consequence neither it nor

 NT Lakis was or could be considered an author or co-author of such Works. CWC nonetheless

 intentionally misrepresented the authorship of some or all of the Works by stating on registration

 applications to the USCO that the Works were made for hire. CWC purposefully made these

 false statements to the USCO to induce it to issue registration certificates in CWC’s name so that

 it could commence this action.


                                                 -51-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 52 of 55 PageID# 1000




        54.     Counterclaimants allege on information and belief that CWC’s false statements to

 the USCO were material to the agency’s decision to issue the registrations in the Works to CWC.

 The USCO relied on CWC’s false statements and would not have registered the copyrights in

 CWC’s name had it known the true facts.

        55.     An actual, present and justiciable controversy has thus arisen and exists between

 CWC and Counterclaimants regarding whether some or all of the registrations for the Works

 issued to CWC were obtained by misleading or defrauding the USCO and whether, as a result,

 the registrations are invalid, unenforceable or subject to cancellation.

        56.     Counterclaimants accordingly seek a declaratory judgment from this Court that

 CWC knowingly made misleading or fraudulent representations to the USCO regarding some or

 all of the Works to cause the agency to issue copyright registrations and that, as a result, those

 registrations are invalid, unenforceable and subject to cancellation.

                                              PRAYER

        WHEREFORE, Defendants and Counterclaimants pray for judgment as follows:

      1.        Entry of a Declaratory Judgment that:

                a.      neither CWC nor NT Lakis is the author of some or all of the Works;

                b.      CWC has no present ownership interest in some or all of the Works;

                c.      CWC lacks a statutory or other basis to enforce the copyright for some or

 all of the Works;

                d.      CWC knowingly made misleading or fraudulent representations to the

 USCO regarding some or all of the Works to cause the agency to issue copyright registrations;

                e.      and as a result, such registrations are invalid and unenforceable;




                                                 -52-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 53 of 55 PageID# 1001




       2.      Judgment in favor of Defendants and against CWC on each of CWC’s claims for

 relief;

       3.      Judgment requiring CWC to pay Defendants’ costs of suit;

       4.      Judgment requiring CWC to pay Defendants’ attorneys’ fees pursuant to 17

 U.S.C. § 505; and

       5.      That Defendants be awarded such other relief as the Court may deem just and

 proper.




                                             -53-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 54 of 55 PageID# 1002




                                        JURY DEMAND

         Defendants and Counterclaimants hereby demand a trial by jury on all issues and claims

 so triable.

  Dated: January 19, 2021                             SQUIRE PATTON BOGGS (US) LLP

                                                      /s/ John A. Burlingame
                                                        John A. Burlingame (VSB No. 32694)
                                                        2550 M Street NW
                                                        Washington DC 20037
                                                        (202) 626 6871
                                                        john.burlingame@squirepb.com

                                                       David S. Elkins (admitted pro hac vice)
                                                       1801 Page Mill Road, Suite 110
                                                       Palo Alto, California 94304
                                                       (650) 843-3378
                                                       david.elkins@squirepb.com

                                                       Joseph A. Meckes (admitted pro hac vice)
                                                       Joseph P. Grasser (admitted pro hac vice)
                                                       275 Battery Street, 26th floor
                                                       San Francisco, California 94111
                                                       (415) 954-0201
                                                       joseph.meckes@squirepb.com
                                                       joseph.grasser@squirepb.com

                                                       Eleanor M. Hagan (admitted pro hac vice)
                                                       4900 Key Tower 127 Public Square
                                                       Cleveland, Ohio 44114
                                                       (216) 479 8500
                                                       eleanor.hagan@squirepb.com

                                                      Attorneys for Defendants and Counterclaimants
                                                      Littler Mendelson, P.C. and Theresa Gokturk




                                               -54-
Case 1:20-cv-01387-AJT-JFA Document 30 Filed 01/19/21 Page 55 of 55 PageID# 1003




                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 19th day of January, 2021, a copy of the foregoing
 LITTLER MENDELSON, P.C.’S AND THERESA GOKTURK’S ANSWER TO
 AMENDED COMPLAINT AND COUNTERCLAIMS was electronically filed with the Clerk
 of Court using the CM/ECF system, which will then send a notification of such filing (NEF) to
 the following counsel:


  Mark L. Krotoski                                      Robert C. Gill
  J. Kevin Fee                                          Ian A. McLin
  Morgan, Lewis & Bockius LLP                           Saul Ewing Arnstein & Lehr LLP
  1111 Pennsylvania Ave. NW                             1919 Pennsylvania Avenue, NW, Suite 550
  Washington, DC 20004-2541
                                                        Washington, D.C. 20006
  Telephone: +1.202.739.3000
  mark.krotoski@morganlewis.com
                                                        Telephone: +1.202.333.8800
  kevin.fee@morganlewis.com                             robert.gill@saul.com
                                                        ian.mclin@saul.com
  Thomas Y. Nolan
  1400 Page Mill Road
  Palo Alto, CA 94304                                   Attorney for Defendant
  Telephone: +1.650.843.4000                            Lance E. Gibbons
  thomas.nolan@morganlewis.com

  Attorneys for Plaintiff Center for Workplace
  Compliance


                                                        /s/ John A. Burlingame
                                                        One of the Attorneys for Defendants and
                                                        Counterclaimants Littler Mendelson, P.C.
                                                        and Theresa Gokturk




                                                 -55-
